Citation Nr: 0933584	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  09-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee degenerative arthritis.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
right knee degenerative arthritis and bilateral hearing loss 
and assigned noncompensable evaluations for each effective 
March 6, 2007.  

In his March 2009 VA Form 9, the Veteran requested a Board 
hearing.  In a July 2009 statement, the Veteran indicated 
that he no longer wished to appear for a Board hearing and 
was withdrawing his hearing request.  Therefore, the Board 
will proceed accordingly.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative arthritis is 
manifested by complaints of pain, but there is no objective 
evidence of limited motion, recurrent subluxation, or lateral 
instability.  

2.  The only audiometric testing of record has revealed Level 
I in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no 
higher, for service-connected right knee degenerative 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
2.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIA and VII (Diagnostic Code 6100) and § 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

Service connection was established for right knee 
degenerative arthritis and bilateral hearing loss pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010 and 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, respectively.  Each disability 
was assigned a noncompensable evaluation effective March 6, 
2007.  See June 2008 rating decision.  The Veteran contends 
that he is entitled to compensable ratings.  See July 2008 
notice of disagreement; March 2009 VA Form 9.

At this juncture, the Board notes that in an April 2007 VA 
Form 21-4142, the Veteran reported that he had not had any 
treatment except for in-service treatment in the sick bay.  
In an April 2007 VCAA notice response, he indicated that his 
right knee had healed with no problem.  Review of the VA 
treatment records that have been associated with the claims 
folder reveals no treatment related to the Veteran's right 
knee or for bilateral hearing loss; rather, the records 
relate to treatment for the Veteran's eye conditions.  See 
treatment records from West Palm Beach VA Medical Center 
(VAMC).  

	A.	Right knee degenerative arthritis

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in May 2008, at which time his claims 
folder and medical records were reviewed.  In pertinent part, 
he reported that his right knee was bothering him, including 
when he slept, and that the recent symptoms started about a 
year prior.  The Veteran reported a stable course since onset 
and denied any current treatment for the condition.  He 
reported pain and stiffness involving his right knee, but 
denied any deformity, giving way, instability, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, locking episodes, effusions, 
symptoms of inflammation, and flare-ups of joint disease.  
The Veteran also denied that the condition affected the 
motion of his right knee joint.  

The VA examiner indicated that there were no constitutional 
symptoms or incapacitating episodes of arthritis, no 
limitations on standing, no assistive devices/aids, and that 
the Veteran was able to walk one to three miles.  It was also 
noted that the Veteran's gait was normal, that there was no 
evidence of abnormal weight bearing, no loss of a bone or 
part of a bone, and no inflammatory arthritis.  The Veteran's 
right knee exhibited crepitus, but no clicking or snaps, 
grinding, instability, patellar abnormality, meniscus 
abnormality, or bumps consistent with Osgood-Schlatter's 
disease.  

On range of motion testing, the Veteran's right knee 
exhibited no objective evidence of pain with active motion.  
Flexion was from 0 to 140 degrees and extension was normal at 
zero degrees.  The examiner indicated that there was no 
objective evidence of pain following repetitive motion and no 
additional limitations after three repetitions of range of 
motion.  The examiner reported on x-rays taken on the date of 
the examination.  The impression made regarding the Veteran's 
right knee was minimal degenerative change involving the 
right knee.  

The Veteran reported that he was not currently employed, 
indicating that he had retired in 1998 from his occupation as 
a television serviceman.  His retirement was due to age or 
duration of work.  The Veteran's right knee disability caused 
mild problems with exercise but no problems with his other 
usual daily activities.  The Veteran was diagnosed with 
degenerative arthritis of the right knee.  

As noted above, the Veteran's right knee disability is 
currently evaluated pursuant to Diagnostic Codes 5010 and 
5257.  Diagnostic Code 5010 provides that arthritis due to 
trauma is to be rated as degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  For rating purposes, 
normal range of motion of the knee is from zero to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2008).

Diagnostic Code 5257 provides the rating criteria for other 
impairments of the knee; ratings of 10, 20 and 30 percent are 
assigned pursuant to these criteria for slight, moderate, and 
severe recurrent subluxation or lateral instability, 
respectively.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the Veteran's service-
connected right knee disability is more appropriately rated 
solely pursuant to Diagnostic Codes 5010 rather than in 
conjunction with Diagnostic Code 5257.  This is so because 
the evidence is devoid of reference to any recurrent 
subluxation or lateral instability so as to support the 
assignment of Diagnostic Code 5257.  See May 2008 VA C&P 
examination report.  

As noted above, Diagnostic Code 5010 provides that arthritis 
due to trauma is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 clearly 
stipulates that when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  

The Board finds that the evidence of record supports the 
assignment of a 10 percent evaluation for the Veteran's 
service-connected right knee degenerative arthritis pursuant 
to Diagnostic Code 5010.  While the Veteran did not exhibit 
any limitation of motion at the time of the May 2008 VA C&P 
joints examination, he did complain of pain.  This complaint 
is enough to warrant the assignment of a 10 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered other diagnostic criteria 
related to the knees to determine whether an increased 
rating, or an additional separate compensable rating, is 
warranted.  Some diagnostic codes, however, are simply not 
applicable to the Veteran's service-connected right knee 
degenerative arthritis, as there is no evidence of ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint (Diagnostic Code 5258), symptomatic removal of the 
semilunar cartilage (Diagnostic Code 5259), impairment of the 
tibia and/or fibula (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).  See May 2008 VA C&P 
joints examination.  

Nor is an increased rating, or separate compensable rating, 
warranted under either Diagnostic Code 5260 or 5261, as the 
Veteran has not exhibited the requisite limitation of flexion 
or extension in his right knee.  Rather, he exhibited normal 
range of motion during the May 2008 VA examination (zero-140 
degrees of flexion; zero degrees of extension).  In addition, 
and as noted above, there is no evidence of recurrent 
subluxation or lateral instability so as to support a 
separate rating under Diagnostic Code 5257 pursuant to 
VAOPGCPREC 23-97.  See May 2008 VA C&P joints examination.  

Consideration has been given to whether a rating in excess of 
10 percent is warranted for service-connected right knee 
degenerative arthritis on the basis of functional impairment 
and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  During the May 
2008 VA examination, however, the examiner indicated that 
there was no objective evidence of pain following repetitive 
motion and no additional limitations after three repetitions 
of range of motion.  Based on the foregoing, the Board finds 
that a higher rating on the basis of limitation of function 
due to pain is not warranted.  This is so because the 
assignment of a 10 percent rating for the Veteran's service-
connected right knee degenerative arthritis contemplates such 
functional loss.  As such, a rating in excess of 10 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

	B.	Bilateral hearing loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2008).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2008).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The only audiometric test results of record were conducted 
during the May 2008 VA C&P audio examination, at which time 
the VA examiner reported that there were no audiograms found 
during her review of the Veteran's claims folder.  The 
examiner noted the Veteran's reported problem with 
understanding speech without visual cues.  It was noted that 
he was not receiving treatment for his disability and that he 
was not using hearing aids; that he was retired; that he had 
difficulty hearing and understanding his spouse; and that she 
was annoyed by frequent requests for repetition.

At the time of this examination, Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
55
LEFT
15
15
40
45
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left.  The 
Puretone decibel threshold average was 41 in the right ear 
and 40 in the left.  Under Table VI, 38 C.F.R. § 4.85 (2008), 
these results correspond to a Level I in both ears.  The 
applicable percentage rating is 0 percent under Table VII.  
See 38 C.F.R. § 4.85 (2008).  

The Board has also considered whether 38 C.F.R. § 4.86 (a) 
and (b) (2008) apply to this case.  Consideration under these 
provisions, however, is not warranted, as neither the right 
nor left ear displayed Puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more, nor were Puretone thresholds 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, with each ear evaluated separately.  See May 2008 
VA C&P examination report.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
right knee degenerative arthritis and bilateral hearing loss 
are contemplated by the rating criteria, which reasonably 
describe the Veteran's disabilities.  The Board acknowledges 
that the Veteran is not working.  His unemployment, however, 
is unrelated to his service-connected disabilities.  For 
these reasons, referral for consideration of extraschedular 
ratings is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the June 2008 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also notified of effective dates for 
ratings and degrees of disability.  See letters dated March 
2007 and November 2007.  Moreover, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to each 
claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court)  held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the May 2008 VA examiner 
specifically noted the Veteran's reported problem with 
understanding speech without visual cues.  It was noted that 
he was not receiving treatment for his disability and that he 
was not using hearing aids.  The May 2008 VA examiner further 
addressed the functional effect of the Veteran's hearing loss 
disability, indicating that the Veteran was retired and that 
he had difficulty hearing and understanding his spouse, and 
that she was annoyed by frequent requests for repetition.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A disability rating of 10 percent, and no higher, for 
service-connected right knee degenerative arthritis, is 
granted.  

An initial compensable evaluation for bilateral hearing loss 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


